 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
VOTING AGREEMENT


VOTING AGREEMENT, dated as of September __, 2009, between James MacKay
(“MacKay”), individually, and ValiRx Plc. (“ValiRx”), (each, a "Shareholder" and
together, the "Shareholders").


      WHEREAS:


A. As of the date hereof, MacKay owns, beneficially and/or of record, 12,300,000
shares of preferred stock, $0.001 par value per share (the "Preferred Stock"),
of Biofield Corp., a Delaware corporation (the "Company");


B. The Shareholders have entered into a Letter Agreement dated September __,
2009 (the “Letter Agreement”), whereby MacKay has pledged as security One
Million Five Hundred Thousand (1,500,000) shares of the Preferred Stock to
ValiRx (the “Pledged Shares”);


C. Each Shareholder desires to enter into this Agreement with respect to the
voting of the Pledged Shares now held, beneficially and/or of record, by ValiRx
on the terms and conditions set forth herein.


     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:


1. Agreement to Vote. (a) In recognition of the Shareholders' common goals and
objectives as shareholders of the Company and to ensure the orderly management
and operation of the Company, each Shareholder hereby agrees that during the
time this Agreement is in effect, at any meeting of the shareholders of the
Company, however called, and in any action by consent of the shareholders of the
Company, MacKay shall:


(a) appear at the meeting or otherwise cause the Pledged Shares to be counted as
present thereat for purposes of establishing a quorum;


(b) vote, or execute consents in respect of the Pledged Shares, or cause the
Pledged Shares to be voted, or consents to be executed in respect thereof, in a
manner that he believes is in the best interest of the Company and its
shareholders;


2. Irrevocable Proxy.  ValiRx hereby irrevocably constitutes and appoints MacKay
as its attorney and proxy in accordance with Delaware Corporate Law, with full
power of substitution and re-substitution, to cause the Pledged Shares to be
counted as present at any Company Stockholders Meetings to vote his, her or its
shares at any Company Stockholders' Meeting, however called, and execute
consents in respect of his, her or its shares as and to the extent provided in
Section 1. THIS PROXY AND POWER OF ATTORNEY UPON ITS EFFECTIVENESS WILL BE
IRREVOCABLE AND COUPLED WITH AN INTEREST. ValiRx hereby revokes all other
proxies and powers of attorney with respect to his, her or its shares that he,
she or it may have heretofore appointed or granted, and no subsequent proxy or
power of attorney shall be granted, in each case to the extent such prior or
subsequent proxies or powers of attorney would prevent ValiRx from complying
with such stockholder's obligations under this Agreement.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
                      3.  Legend. Any stock certificates representing the
Pledged Shares owned by a Shareholder shall bear an appropriate legend relating
to this Agreement.


                      4. Representations and Warranties of the MacKay. MacKay
hereby represents and warrants to Stockholder as follows:


                                   (a) Due Authorization; Enforceability. MacKay
has full power and authority to execute and deliver this Agreement. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of MacKay, and no other proceedings on the part of
MacKay are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by MacKay and constitutes a valid and binding agreement
by MacKay, enforceable against such Stockholder in accordance with its terms,
subject to applicable bankruptcy, insolvency, moratorium or other similar laws
relating to creditors' rights and to general principles of equity.


                                   (b) No Conflicts. No authorization, consent
or approval of, or filing with, any court or any public body or authority is
necessary for the consummation by the Stockholder of the transactions
contemplated by this Agreement. The execution, delivery and performance of this
Agreement by the Stockholder will not constitute a breach, violation or default
(or any event which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination of, or accelerate the performance
required by, or result in a right of termination or acceleration under, or
result in the creation of any lien or encumbrance upon any of the properties or
assets of such Stockholder under, any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument to which such Stockholder
is a party or by which his, her or its properties or assets are bound, other
than breaches, violations, defaults, terminations, accelerations or creation of
liens and encumbrances which, in the aggregate, would not materially impair the
ability of such Stockholder to perform his, her or its obligations hereunder.
 
                      4. Representations and Warranties of the ValiRx. ValiRx
hereby represents and warrants to Stockholder as follows:
 
                                   (a) Organization; Due Authorization;
Enforceability. Stockholder is corporation duly organized, validly existing and
in good standing under the laws of England and Wales..
 
                                   (b) No Encumbrances.  Stockholder has good,
valid and marketable title to the Pledged Shares, free and clear of all security
interests, liens, claims, pledges, options, rights of first refusal, agreements,
limitations on Stockholder's voting.
 
                                   (c) Due Authorization; Enforceability. ValiRx
has full power and authority to execute and deliver this Agreement. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of ValiRx, and no other proceedings on the part of
ValiRx are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by ValiRx and constitutes a valid and binding agreement
by ValiRx, enforceable against such Stockholder in accordance with its terms,
subject to applicable bankruptcy, insolvency, moratorium or other similar laws
relating to creditors' rights and to general principles of equity.
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 

 
                                  (d) No Conflicts. No authorization, consent or
approval of, or filing with, any court or any public body or authority is
necessary for the consummation by the Stockholder of the transactions
contemplated by this Agreement. The execution, delivery and performance of this
Agreement by the Stockholder will not constitute a breach, violation or default
(or any event which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination of, or accelerate the performance
required by, or result in a right of termination or acceleration under, or
result in the creation of any lien or encumbrance upon any of the properties or
assets of such Stockholder under, any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument to which such Stockholder
is a party or by which his, her or its properties or assets are bound, other
than breaches, violations, defaults, terminations, accelerations or creation of
liens and encumbrances which, in the aggregate, would not materially impair the
ability of such Stockholder to perform his, her or its obligations hereunder.


                                   (e) Brokers. No broker, finder or investment
banker is entitled to any brokerage, finder's or other fee or commission in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of the Stockholder.


5. Stockholder Covenants. ValiRx hereby covenants and agrees as follows:


                                   (a) ValiRx hereby agrees, while this
Agreement is in effect, and except as contemplated hereby, not to sell,
transfer, pledge, encumber, assign or otherwise dispose of, or enter into any
contract, option or other arrangement or understanding with respect to the sale,
transfer, pledge, encumbrance, assignment or other disposition of (all of the
foregoing, "Sell," "Sold" or "Sale," as the case may be), any of the Pledged
Shares.


                                   (b) ValiRx hereby agrees, while this
Agreement is in effect, to notify MacKay promptly of the number of new shares of
capital stock or stock options of the Company acquired by such Stockholder, if
any, after the date of this Agreement.


6. No Inconsistent Agreements. Each Shareholder hereby covenants and agrees
that, except as contemplated by this Agreement, so long as this Agreement
remains in effect, he or she (a) shall not enter into any other voting agreement
with respect to his or her Shares and (b) shall not grant a proxy or power of
attorney with respect to his or her Shares, in each such case, which is
inconsistent with its obligations pursuant to this Agreement.


7. Shareholder Capacity. Nothing in this Agreement shall limit or restrict
either Shareholder in acting in his or her capacity as a director of the Company
and exercising his or her fiduciary duties and responsibilities relating
thereto, it being understood that this Agreement shall apply to each Shareholder
solely in his or her capacity as a shareholder of the Company and shall not
apply to each Shareholders' actions, judgments or decisions as a director of the
Company.


8. Amendments and Waivers. No amendment or waiver of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by both
Shareholders. No waiver by either party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising by
virtue of any prior or subsequent such occurrence.
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 

 
9. Term of the Agreement. This Agreement shall expire on the earlier of: (i)
January 1, 2010 or (ii) the payment in full of the Purchase Price..


10. Miscellaneous. (a) This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania without regard to
the conflicts of law principles thereof.


(a) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supercedes all prior agreements
and understandings, both written and oral, between the parties hereto with
respect to the subject matter hereof. If any of the provisions of this Agreement
are for any reason declared by the final judgment of a court of competent
jurisdiction to be unenforceable or ineffective, those provisions shall be
deemed severable from the other provisions of this Agreement and the remainder
of this Agreement shall remain in full force and effect.


(b) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto (individually and as attorney-in-fact,
trustee, executor, custodian or otherwise, if applicable) and their respective
successors, assigns, heirs, legal representatives and personal representatives.
If a Shareholder effectuates any transfer to which the preceding sentence
applies, he or she shall, as a condition to such transfer, first obtain an
agreement in writing from such transferee to be bound by all of the terms and
provisions of this Agreement with the same force and effect as if such
transferee were (and such transferee shall be considered) a "Shareholder" for
all purposes of this Agreement as of the date hereof. Notwithstanding anything
to the contrary contained herein, a transferee acquiring any Shares from a
Shareholder in a public offering or via a public sale shall not be bound by the
terms and conditions of this Agreement.


(c) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.




[signature page follows]
 
 
 

 
- 4 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day and year first above written.



       
VALIRX PLC
         
/s/
   
By:  James N. Thorniley
   
        Chairman
               
JAMES R. MACKAY
         
Individually
 





 

 
 
- 5 -

--------------------------------------------------------------------------------

 